BLATCHFORD, District Judge.
There is no evidence showing any fault on the part of the Contest. The testimony is, however, satisfactory to show that the New Haven was in fault. She was violating the statute law of New York (1 Rev. St. pt. 1, c. 20, tit. 10, § 1) which required her to keep to the right or easterly side of the channel. Her pilot, Kane, who was at the wheel at the time of the collision, states that he was going along the dike till he got above the dam, *598and that he then sheered to the eastward, on seeing the America approach, till he got clear of the America's tow, and then straightened np the river. Bnt either he did not soon enough sheer to the eastward, or else he straightened up too soon, after sheering. That the New Haven dragged the Contest into contact with, and across the how of the boat lashed to the America, is shown by the fact, that the boats in front of the Contest, as well as she herself, and the boat behind her, struck against the boat lashed to the America, although none of them were injured to the extent that the Contest was. The theory on the part of the New Haven, that the America took a sheer to the eastward when the two steamboats were abreast of each other, is not supported by the evidence. The America came down as near to the dike as it was safe for her to go, and, if any thing, she sheered to the westward rather than the eastward, when she saw the near approach of the New Haven. She had a right to suppose that the New Haven would keep to the right of the channel, and would sheer out to the eastward in season, the lights of the America being plainly visible. Her speed was moderate, and she was slowed and stopped and backed promptly, and her forward motion was stopped at the time of the collision, whereas the New Haven and her tows were under headway at that time. No fault is shown on the part of the America.
The libel must be dismissed as to the America, with costs, and the New Haven must be condemned in damages ■ and costs, with a reference to a commissioner, to ascertain the damages caused to the libellants by the collision.